Per Curiam.
James E. McWaters was tried by a jury and found guilty of statutory burglary. He was sentenced to serve eight years in the penitentiary.
The only question before us is whether the evidence was sufficient to sustain the conviction.
The Commonwealth’s evidence, taken in its most favorable light, establishes the following facts: a residence at No. 3931 Glebe Road in Arlington County was broken into and ransacked between 9:00 a.m. and 3:00 p.m. on November 18, 1969; McWaters was seen trespassing on th’e property that day just before noon when his car, a brown Plymouth bearing Maryland license plates, was backed into the driveway of the property close to the partially open garage door; the hood of the car was raised and McWaters at the time explained *671his presence on the property to a stranger by saying that he was attending to a minor car repair problem; the same day he was Seen by a police officer in the general vicinity of the property getting into a bronze 1969 Plymouth with Maryland license plates; and the policeman took down the license number and ascertained that the car belonged to McWaters. At an extradition hearing held in Maryland to determine whether McWaters should be returned to Arlington County to answer the charge of statutory burglary, he asked the Virginia police officer, “Why didn’t you arrest the other two guys?”
We are satisfied that this evidence was sufficient to affirm McWaters’ conviction.

Affirmed.